Citation Nr: 1531732	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  12-15 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for arthritis of the left knee with limitation of extension.

2.  Entitlement to a disability rating in excess of 20 percent for arthritis of the right knee with limitation of extension.

3.  Entitlement to a higher disability rating for chondromalacia of the left knee, rated as 10 percent disabling prior to December 1, 2010.

4.  Entitlement to a higher disability rating for chondromalacia of the right knee, rated as 10 percent disabling prior to December 1, 2010.

5.  Entitlement to a disability rating in excess of 10 percent for residuals of status-post fracture of left ankle.




REPRESENTATION

Appellant represented by:	Maryland Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1986 to July 1993.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a June 2008 decision of the RO that, in pertinent part, denied disability ratings in excess of 30 percent for service-connected arthritis of the left knee with limitation of extension; in excess of 20 percent for service-connected arthritis of the right knee with limitation of extension, in excess of 10 percent for service-connected residuals of status-post fracture of left ankle; in excess of 10 percent for service-connected chondromalacia of the left knee; and in excess of 10 percent for service-connected chondromalacia of the right knee.  The Veteran timely appealed.  In September 2010, the RO reduced the evaluation for chondromalacia of the right and left knees to 0 percent effective December 1, 2010 (See Decision Review Officer Decision dated September 8, 2010).   
 
In November 2014, the Board remanded the matters for additional development. The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998). 
 
Consistent with the Veteran's assertions and the record, the Board has recharacterized the appeal as encompassing the issues on the title page.

The Court has held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the Veteran continues to work.  While the Veteran has indicated that he is unable to perform some work activities due to his service-connected disabilities, he has not alleged that his service-connected disabilities prevent him from obtaining or maintaining substantially gainful employment.  The matter is not raised by the record, and the Board finds it unnecessary to remand the matter for further action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that, in June 2015, the Veteran submitted copies of computed tomography scans of each knee that were conducted in April 2015, which reveal arthritic changes in each knee joint.  The newly submitted evidence is "pertinent" to the Veteran's claims.  A waiver of AOJ consideration, in the first instance, of this medical evidence has not been provided. Thus, the Board is left with no choice but to remand the Veteran's claim to the AOJ for consideration, in the first instance, of the newly submitted medical evidence.  See 38 C.F.R. §§ 20.800 , 20.1304(c).

In addition, the Board notes that the Veteran indicated that he had additional evidence that he was planning to submit.  The record contains no additional submissions from the Veteran since June 2015.  On remand, the Veteran should be asked to provide any outstanding evidence that he wishes the Board to consider in connection with the issues on appeal.  


Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran an opportunity to identify any pertinent evidence related to his claims for increased ratings for his knee disabilities.  

If additional treatment sources are identified, the AOJ should secure any necessary authorizations, obtain the treatment records not already on file, and incorporate these records to the claims file.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2. After the above is completed, review all evidence received since the last prior adjudication and readjudicate the Veteran's claim. If the determination remains unfavorable to the Veteran, then the AOJ should issue a supplemental statement of the case containing notice of all relevant actions taken - including a summary of the evidence and applicable law and regulations considered pertinent to the issue. An appropriate period of time should be allowed for response by the Veteran and his service representative. Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




